Title: To George Washington from Lund Washington, 17 August 1767
From: Washington, Lund
To: Washington, George



Sir
Mount Vernon August 17th 1767

In my last I gave you an accompt how very seasonable we were at all your plantations but that in the Neck & there last Fryday we had a very great Rain, which was the first since you left home, you may judge how much that Field has suffer’d as it was much in want of Rain when you left home, but least you shoud form too bad a judgement of it, three of the Cuts I believe will be good the other (5½ foot) bad, he has sew’d the two Cuts next his house in wheat, & begins the 5 foot one this day. tho. ⟨mutilated⟩ will do very little in it this week as Warder begins to morrow to take away the corn, I am very sorry our schooner is from home as I cou’d get £10. for dilivering it along side of the Ship at Alexandria.
The Carpenters are layg the Barn floor in the Neck they go

on but slow, the plank being much warp’d by laying out so long makes it very troublesome to get the tongues in.
The Brick maker was to be here this day, in order to begin worck but is not yet come he cou’d not attend sooner as he was oblige’d to be at Loudon Court—Davis has been very ill but is now so much recover’d as to be at work tho. very weak & low—last monday & Tuesday he had fits in which ⟨he⟩ lay so long to all appearan⟨ce⟩ Dead that it was thought he ⟨mutilated⟩ the Doctor—The Negroes are all well—Bishup has sew’d half his field in wheat & made two Casks of Cyder his corn has a good colour but the Ears small—Morris is now sewing the 18 Inch cut tho. not half done it, Mat: left him last tuesday, which Backwards him much—I suppose you will think Morris goes on Slow, & so shou’d I, if I were not present. I believe he will make a great Crop of Corn.
Alton will finish sewing this week, I am sometimes almost tempted to believe he will mak 300 Barrils of corn.
The Children are very well & were Yesterday at Alexandria Church with Miss Guess who calld & carry’d them up in the Charriot, let Colo. Fairfax know his family are well & he has a plenty of Rain—this day with us is very Rainy. Am Sir Your most Obedient & Humble Servt

Lund Washington


Catherine can’t Spin the Blue Cotten & is now spining some very fine—the rest do the work aloted them.

